DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive.
Applicant argues that the previously-cited references Zilbauer and Yoon do not disclose or suggest all of the recited elements of the newly-presented independent Claim 1 and dependent claims (Remarks of 4/25/2022, pages 6-10).  Specifically, Applicant argues that:
(A) the lower and upper limits of the refractive index and the thickness of the metal electrode layer, the first transparent oxide layer, and the second transparent oxide electrode layer differ from the ranges of the corresponding elements of Zilbauer and Yoon;
(B) nowhere in Zilbauer and Yoon is a reasonably specific teaching to modify their teachings to arrive at the present invention; and
(C) the specific layer thickness combinations in TABLE 1 of the present specification (and specified refractive indices) provide significant advantageous effects that are not predicted from Zilbauer and Yoon (Remarks of 4/25/2022, pages 6-10).
Regarding item (A), there is no requirement that prior art ranges must be identical to claimed ranges as a condition for anticipation or obviousness (see MPEP §§ 2131.03 and 2144.05 generally, and see especially MPEP § 2144.05, Section I).  Rebuttal of a rejection based on obviousness of claimed ranges requires a specific showing, such as showing that the claimed range is critical, showing that the prior art teaches away, showing that the claimed parameter was not recognized as result effective, or showing that a claimed parameter is disclosed in a very broad range in the prior art (see MPEP § 2144.05, Section III).
In the present case, Applicant does not appear to have asserted the above showings, except possibly with regard to item (C), which is discussed below.  Therefore, the mere differences between the prior art ranges and the claimed ranges are insufficient to render the claims patentable over the cited references Zilbauer and Yoon.
Regarding item (B), as explained below in the rejection of Claim 1, Yoon is related to Zilbauer with respect to components of touch screen display, and the motivation to select the metal electrode layer thickness and composition of Yoon for the metal electrode layer of Zilbauer is that such thickness achieves high transparency, low reflectivity, and improved flexible properties, and such material provides improved electrical conductivity and reduced sheet resistance, as taught in paragraphs [0050], [0052] of Yoon.
Therefore, one of ordinary skill in the art before the effectively filing date of the claimed invention would provide the claimed conductive metal of the metal electrode layer has a thickness of 60 to 80 angstroms [6 nm to 8 nm] and a refractive index of 0.3 to 0.5, as taught in paragraphs [0050]-[0052] and FIG. 2 of secondary reference Yoon, for the metal electrode layer of primary reference Zilbauer.
Regarding item (C), Applicant mentions several ranges of claimed values which will be addressed in turn.  Regarding the first and second transparent oxide electrode layers having a thickness of 385 to 480 Angstroms [38.5 to 48 nm], this range is anticipated by primary reference Zilbauer because a specific example in the prior art (40 nm; paragraph [0077] of Zilbauer) is within the claimed range (see MPEP § 2131.03, Section I).  Regarding the first and second transparent oxide electrode layers having a refractive index of 1.5 to 2.5, Zilbauer discloses a chemical composition for this layer [IZO; paragraphs [0028], [0065] of Zilbauer] having a refractive index of approximately 2.0, which is again a specific example in the prior art which is within the claimed range, and thus this range is also anticipated by primary reference Zilbauer (see MPEP § 2131.03, Section I).
Regarding the metal electrode layer having a thickness of 60 to 80 Angstroms [6 to 8 nm], this range is rendered obvious by a specific example in the prior art (8 nm, which equals 80 Angstroms; paragraph [0050] of Yoon) within the claimed range, and based on the motivation to modify Zilbauer based on Yoon (explained below in the rejection of Claim 1).  Regarding the metal electrode layer having a refractive index of 0.3 to 0.5, this range is rendered obvious by specific examples in the prior art (silver, gold, copper, aluminum, platinum, palladium, chromium, titanium, tungsten, niobium, tantalum, vanadium, calcium, iron, manganese, cobalt, nickel, zinc, or in particular, an alloy of silver, copper and palladium [Ag—Pd—Cu: APC]) at least some of which having refractive indices within the claimed range (especially in the visible spectrum of light), and based on the motivation to modify Zilbauer based on Yoon (explained below in the rejection of Claim 1).
Regarding the insulation layer having a thickness of 2 to 4 µm, Applicant does not appear to have made any arguments regarding this in the Remarks of 4/25/2022.  However, in any event, such thickness would have been obvious based on the disclosures of primary reference Zilbauer, and also would have been obvious based on the further teachings of the newly-cited Tanaka reference, as explained below in the rejection of Claim 1.
Regarding the insulation layer having a refractive index of higher than 1.45 and lower than 1.55, Zilbauer discloses a range [1.48 to 1.6] which significantly overlaps with the claimed range, and which is chosen for a specific reason, i.e., to be similar to glass or PMMA (paragraph [0036] of Zilbauer).  Therefore, it does not appear that either of the possibly relevant “showings” (see MPEP § 2144.05, Section III) that would be required to rebut an obviousness rejection have been met.  Specifically, the significant overlap of prior art range of insulation layer refractive index and claimed range of insulation layer refractive index, does not show that claimed range is critical, nor show that the claimed parameter is disclosed in a very broad range in the prior art.
Regarding the assertion of “significant advantageous effects”, it appears that Applicant is referring to a transmittance of the touch sensor of at least 85% at a wavelength of 360 to 740nm (Remarks of 4/25/2022, pages 9-10).  However, it is the Examiner’s present understanding that because all of the claimed features of the invention relating to physical structure and chemical composition are disclosed or taught in the prior art, the prior art necessarily exhibits the claimed optical characteristics, i.e., transmittance of 85% or greater in the designated wavelength range.  If Applicant has evidence that the Zilbauer disclosures, as appropriately modified by the teachings of Yoon (or Yoon and Tanaka), would not exhibit such transmittance, Applicant is invited to submit such evidence for the record.
Therefore, Applicant’s arguments are not persuasive, and Claims 1, 2, 4 and 6-9 remain rejected based upon the previously-cited Zilbauer and Yoon references.
Claims 1, 2, 4 and 6-9 are also rejected based upon the combined Zilbauer and Yoon references with the newly-cited Tanaka reference.

Response to Arguments
Claim 1 is objected to because of informalities.
Claim 1 recites the phrases:  “conductive transparent oxide with a thicknesses” and “an insulation layer with a thicknesses”.
It is believed that these phrases were intended to recite:  “conductive transparent oxide with a thickness” and “an insulation layer with a thickness”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zilbauer, US 20160004350, previously-cited, in view of Yoon et al., US 2018/0046005, previously-cited, or alternatively, as being unpatentable over Zilbauer in view of Yoon and further in view of Tanaka et al., US 2010/0108409, newly-cited.
Regarding Claim 1, as best understood, Zilbauer discloses:  A touch sensor comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first transparent oxide electrode layer made of a conductive transparent oxide with a thicknesses of 385 to 450 angstroms [38.5 nm to 45 nm] and a refractive index of 1.5 to 2.5 (TCO layer 22, a transparent conductive oxide structure, i.e., TCO layer stack, can be an ITO/metal/ITO-stack, wherein the transparent conductive oxide layers may be 40 nm or above, or even 100 nm or above, and wherein the transparent conductive oxide layer may comprise IZO [which has a refractive index of approximately 2.0]; paragraphs [0028], [0065], [0077], [0098] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer);
a metal electrode layer formed on the first transparent oxide electrode layer and made of a conductive metal (TCO layer 22, a transparent conductive oxide structure, i.e., TCO layer stack, can be an ITO/metal/ITO-stack; paragraphs [0028], [0065], [0098] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer);
a second transparent oxide electrode layer formed on the metal electrode layer and made of a conductive transparent oxide with a thicknesses of 385 to 450 angstroms [38.5 nm to 45 nm] and a refractive index of 1.5 to 2.5 (TCO layer 22, a transparent conductive oxide structure, i.e., TCO layer stack, can be an ITO/metal/ITO-stack, wherein the transparent conductive oxide layers may be 40 nm or above, or even 100 nm or above, and wherein the transparent conductive oxide layer may comprise IZO; paragraphs [0028], [0065], [0077], [0098] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer); and
an insulation layer with a refractive index of higher than 1.45 and lower than or equal to 1.55 formed on the second transparent oxide electrode layer (a transparent adhesive 24 is provided over the TCO layer 22 and may have a refractive index of between 1.48 and 1.6; paragraphs [0036], [0051], [0067] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer);
wherein the touch sensor has a transmittance of 85% or more at a wavelength of 360 to 740 nm (touch panel including a transparent body which is substantially transparent, so that light in the visible spectrum emitted by the screen can be transmitted there through, and wherein the structure layer stack including a TCO layer appears essentially invisible for a user of an opto-electronic device, e.g., a touch panel; paragraphs [0002], [0006], [0010], [0023], [0035], [0050], [0056], [0060], [0067], [0070], [0077], [0080], [0084] of Zilbauer).

Zilbauer does not appear to explicitly disclose:
the conductive metal of the metal electrode layer has a thickness of 60 to 80 angstroms [6 nm to 8 nm] and refractive index of 0.3 to 0.5; or
the insulation layer has a thickness of 2 to 4um from the upper surface of the second transparent oxide electrode layer.
Yoon is related to Zilbauer with respect to components of touch screen display.
Yoon teaches:  the conductive metal of the metal electrode layer has a thickness of 60 to 80 angstroms [6 nm to 8 nm] and a refractive index of 0.3 to 0.5 (metal layer 220 [between first metal oxide layer 210 and second metal oxide layer 230] may have a thickness from about 5 nm to about 30 nm, more particularly from about 8 nm to 15 nm, and may include silver, gold, copper, aluminum, platinum, palladium, chromium, titanium, tungsten, niobium, tantalum, vanadium, calcium, iron, manganese, cobalt, nickel, zinc, or in particular, an alloy of silver, copper and palladium [Ag—Pd—Cu: APC]; paragraphs [0050]-[0052] and FIG. 2 of Yoon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the metal electrode layer thickness and composition of Yoon for the metal electrode layer of Zilbauer because such thickness achieves high transparency, low reflectivity, and improved flexible properties, and such material provides improved electrical conductivity and reduced sheet resistance, as taught in paragraphs [0050], [0052] of Yoon.

Zilbauer-Yoon does not appear to explicitly disclose a numerical value of the thickness of the transparent adhesive 24 [insulation layer] such that:  the insulation layer has a thickness of 2 to 4µm from the upper surface of the second transparent oxide electrode layer.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Zilbauer discloses that the transparent adhesive can be configured for attaching the layer stack or transparent body to the adjacent components of the touch panel or display panel, e.g. any of the opto-electronic devices such as touch screens, color filters, touch panels, displays, or display panels, for which the transparent body can be utilized (see, e.g., paragraph [0037] of Zilbauer).  Zilbauer further discloses that the optical properties of the transparent adhesive such as high transmittance and low haze are taken into account in order achieve transparency and thus an improved visual appearance (see, e.g., paragraph [0036] of Zilbauer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed thickness for the transparent adhesive 24 [insulation layer] of Zilbauer-Yoon in accordance with mere optimization and/or discovery of workable ranges because it was known that the transparent adhesive must be made thick enough to provide its adhesive effect for attachment to the other components or devices, and yet not so thick that it would increase haze or decrease transmittance and thereby deteriorate the visual appearance, as evidenced by paragraphs [0036], [0037] of Zilbauer.
Furthermore, Tanaka is related to Zilbauer-Yoon with respect to touch screen display panel, and Tanaka teaches:  the insulation layer has a thickness of 2 to 4µm (rather than an adhesive, the encapsulating substance which covers the transparent electrodes [electrodes 103, 105 of Tanaka, corresponding to TCO layer 22 of Zilbauer] and enables placement of subsequent layers may be an insulating layer 104, 106, wherein such insulating layer has a thickness of 1 to 20 µm, and in a specific example, 2 µm; paragraphs [0069]-[0082] and FIGS. 1, 3, 6-8, 12-17, 20 of Tanaka) from the upper surface of the second transparent oxide electrode layer (the thickness of the transparent electrodes [electrodes 103, 105 of Tanaka, corresponding to TCO layer 22 of Zilbauer] is relatively negligible compared to the insulating layer thickness, for example Yoon teaching a thickness of 0.068 to 0.115 µm [total thickness of layers 210, 220, 230 as taught in paragraph [0050] of Yoon], and thus even when the thickness is measured from an upper surface of the transparent electrode, such thickness would still be in the claimed range [subtracting only about 0.1 µm from a maximum thickness in a non-electrode region]; paragraphs [0069]-[0082] and FIGS. 1, 3, 6-8, 12-17, 20 of Tanaka).
It would have been obvious (or further obvious) to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed insulation layer thickness, such as the thickness of the insulating layer of Tanaka for the transparent adhesive 24 [insulation layer] of Zilbauer-Yoon, because Tanaka teaches that such thickness corresponds to a suitable light transmittance for ideal image performance, as taught in paragraphs [0076], [0078] of Tanaka.

Regarding Claim 2, Zilbauer-Yoon or Zilbauer-Yoon-Tanaka discloses:  further comprising a base layer on an opposite side of the first transparent oxide electrode layer from a surface of the first transparent oxide electrode layer that is in contact with the metal electrode layer (transparent substrate 14 is at an opposite side of a lower-most ITO layer of the “ITO/metal/ITO-stack” from the side which is in contact with the metal layer of the “ITO/metal/ITO-stack”; paragraphs [0028], [0065], [0098] and FIGS. 1A, 1B, 2A, 2B, 3E, 4 of Zilbauer).

Regarding Claim 4, Zilbauer-Yoon or Zilbauer-Yoon-Tanaka discloses:  wherein the conductive transparent oxide is indium zinc oxide (IZO) (the transparent conductive oxide layer may comprise IZO; paragraphs [0028], [0065] of Zilbauer).

Regarding Claim 6, Zilbauer-Yoon or Zilbauer-Yoon-Tanaka discloses:  wherein the metal electrode layer has a thickness of 60 to 70 angstroms [6 nm to 7 nm] (metal layer 220 [between first metal oxide layer 210 and second metal oxide layer 230] may have a thickness from about 5 nm to about 30 nm, more particularly from about 8 nm to 15 nm; paragraphs [0050]-[0052] and FIG. 2 of Yoon).

Regarding Claim 7, Zilbauer-Yoon or Zilbauer-Yoon-Tanaka discloses:  wherein the conductive metal is silver-palladium-copper alloy (APC) (metal layer 220 [between first metal oxide layer 210 and second metal oxide layer 230] may include an alloy of silver, copper and palladium [Ag—Pd—Cu: APC]; paragraphs [0050]-[0052] and FIG. 2 of Yoon).

Regarding Claim 8, Zilbauer-Yoon or Zilbauer-Yoon-Tanaka discloses:  wherein the insulation layer has a refractive index of 1.5 to 1.55 (the transparent adhesive 24 may have a refractive index of between 1.48 and 1.6; paragraphs [0036], [0051], [0067] and FIGS. 1A, 1B, 2A, 2B, 4, 7 of Zilbauer).

Regarding Claim 9, Zilbauer-Yoon or Zilbauer-Yoon-Tanaka discloses:  wherein the touch sensor has a transmittance of 86% or more at a wavelength of 360 to 740 nm (touch panel including a transparent body which is substantially transparent, so that light in the visible spectrum emitted by the screen can be transmitted there through, and wherein the structure layer stack including a TCO layer appears essentially invisible for a user of an opto-electronic device, e.g., a touch panel; paragraphs [0002], [0006], [0010], [0023], [0035], [0050], [0056], [0060], [0067], [0070], [0077], [0080], [0084] of Zilbauer).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872